 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    LEEROY WILLIAMS,                                   Case No. 1:19-cv-000873-DAD-SAB

12                   Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13           v.                                          TO REFLECT VOLUNTARY DISMISSAL

14    UNIVERSAL TECHNICAL INSTITUTE,                     (ECF No. 7)
      INC.,
15
                     Defendant.
16

17
            This action was filed on June 25, 2019. (ECF No. 1.) On October 15, 2019, Plaintiff
18
     filed a notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil
19
     Procedure dismissing his individual action with prejudice and the action for the class without
20
     prejudice.
21
            “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his
22
     action prior to service by the defendant of an answer or a motion for summary judgment.’ ”
23
     Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)
24
     (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has
25
     held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet
26
     to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27
     Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
28

                                                     1
 1 the parties are left as though no action had been brought, the defendant can’t complain, and the

 2 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 3 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 4          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 5 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 16, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
